Citation Nr: 0423815	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-21 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured left radius head with degenerative changes, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral ear 
fungus.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left leg, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right leg, currently evaluated as 30 
percent disabling.

5.  Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.

On appeal the veteran has raised the issue of entitlement to 
service connection for post traumatic stress disorder.  As 
this issue is not currently certified or developed for 
appellate review, it is referred to the RO for appropriate 
action. 
 

FINDING OF FACT

The veteran demonstrates left elbow motion from 30 degrees of 
extension to 115 degrees of flexion with pain at each 
extreme.  Left elbow strength is decreased and limited by 
pain, and the appellant experiences pain with use of the left 
elbow.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no more, for 
residuals of a fractured left radius head with degenerative 
changes have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5208 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  As the favorable decision 
below does not prejudice the veteran, no additional 
information, evidence, or discussion of VA compliance with 
these laws and regulations is necessary to decide the claim.   

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

As a general matter, VA regulations provide that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2003).  Due to the nature of the 
veteran's left elbow disorder, the rating criteria ranging 
from Diagnostic Codes 5205-5213 are potentially applicable.  

As there is no evidence of ankylosis, flail joint, and 
nonunion of radius or ulna, diagnostic codes 5205, 5209, 
5210, 5211, and 5212 are eliminated since the symptomotology 
was not sufficiently analogous to the criteria.  See 
38 C.F.R. § 4,71a, Diagnostic Codes 5205, 5209, 5210, 5211, 
5212 (2003).  The remaining diagnostic codes involve 
limitation of elbow motion, therefore, they will be 
considered in relation to the veteran's disability.

Since VA Medical Center (VAMC) treatment records dated from 
August 1999 to February 2002 do not reflect any treatment for 
the veteran's elbow disorder, the findings relied upon in 
making the Board's determination are drawn from a June 2002 
examination report.  At that examination the appellant 
reported constant left elbow pain which increased with 
activity.  Active range of left elbow motion was from 30 
degrees of extension to 115 degrees of flexion with pain at 
both extremes.  Supination of the left elbow was considerably 
decreased to 30 degrees with the elbow in 90 degrees of 
flexion.  Strength of the elbow was approximately 4/5 and was 
limited by pain at the elbow.  Use of the left arm in 
activities such as lifting a gallon of milk caused pain.  X-
ray revealed probable post traumatic degenerative changes of 
the left elbow.  He was capable of performing the activities 
of daily living with some difficulty but had to expend more 
effort in completing tasks.  The veteran stated that left 
elbow pain caused concentration difficulties.  

Based on the objective evidence of a painful limitation of 
motion, pain on use, and diminished strength the Board finds 
that the findings more closely approximate a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5208, which 
is warranted when forearm flexion is limited to 100 degrees 
and extension is limited to 45 degrees.  While the veteran 
does not exactly meet the requirements, consideration of the 
other noted factors in conjunction with the limitation of 
motion provide sufficient supporting evidence to warrant the 
increase.  The Board notes that 20 percent is the maximum 
rating under this code.

The criteria for a rating higher than 20 percent is not 
warranted under the other diagnostic codes, since extension 
was not limited to 90 degrees or more, flexion was not 
limited to 70 degrees or more, and there was no bone fusion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5213 
(2003).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence in this case 
fails to show that the veteran's left elbow disability causes 
a marked interference with his employment, or that the 
disorder necessitates frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id. 

As the preponderance of the evidence is against a rating in 
excess of 20 percent, the Board finds that only a 20 percent 
rating is warranted. 



ORDER

A 20 percent evaluation for residuals of a fractured left 
radius head with degenerative changes is granted, subject to 
the regulations governing the disbursement of VA monetary 
benefits. 


REMAND

The Board finds that the remaining issues of entitlement to 
increased ratings for bilateral lower extremity peripheral 
neuropathy, bilateral ear fungus, and a TDIU must be remanded 
so that the requirements of the VCAA may be met.  In 
reviewing the record, correspondence dated in June 2002 does 
not satisfy the notice requirements of the VCAA.  
Specifically, he was not notified of the pertinent evidence 
not of record and needed to substantiate his claims of 
entitlement to increased ratings and a TDIU.  Further, the 
appellant was not told who was responsible for securing this 
evidence.  Instead, the veteran was only notified of type of 
evidence needed to establish a claim for service connection, 
factors which clearly are inappropriate in this instance.

Furthermore, the Board finds that additional development is 
required to satisfy VA's duty to assist the veteran.  The 
veteran's right leg peripheral neuropathy is currently rated 
as 30 percent disabling under diagnostic code 8621.  Under 
this code, a 40 percent rating is warranted if there is 
complete paralysis in which the foot drops and there is a 
slight droop of the first phalanges of all toes.  In such 
cases, the veteran cannot dorsiflex the foot or extend the 
proximal phalanges of the toes.  Abduction of the foot is 
lost and adduction of the foot is weakened.  Anesthesia 
covers the entire dorsum of the foot and toes.  
Unfortunately, the June 2002 examination report did not 
adequately address the presence or absence of all of the 
criteria, thereby preventing the Board from making an 
informed decision.

In addition, the veteran is noted to receive treatment at the 
Lyons VAMC, therefore, ongoing records since February 2002 
should be obtained for association with the claims file.

The Board defers consideration of the veteran's TDIU claim 
until a decision is made regarding all increased rating 
claims.  The TDIU claim is inextricably intertwined with the 
resolution of these other issues and the outcome of the 
increased rating claims could impact any decision regarding 
TDIU.  As such, they must be considered together, and a 
decision by the Board would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).

Finally, because the veteran has alleged that he is precluded 
from employment due to service connected disabilities, a 
social and industrial survey to ascertain the nature of his 
daily activities and hence his capacity for activity, may 
prove useful in analyzing his claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request the names, addresses and dates of 
treatment of any health care providers, 
VA or private, who provided treatment for 
his bilateral ear fungus and bilateral 
lower extremity peripheral neuropathy 
since February 2002.  The RO should 
ensure that treatment records from the 
Lyons VAMC are also obtained for the 
period since February 2002.  After 
obtaining any necessary releases, the RO 
should then contact the providers and 
request copies of all relevant medical 
records that have not previously been 
obtained.  All records should be 
associated with the claims file.  The RO 
is to document all attempts to obtain 
records, and notify the veteran if 
attempts to obtain any of these records 
fail. 

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
fully complied with and satisfied.  The 
veteran must be told what evidence is 
necessary to substantiate each of his 
claims, and precisely who is responsible 
for securing each necessary piece of 
evidence.  In addition, he must be told 
to submit all pertinent evidence in his 
possession that has not previously been 
submitted.

3.  After completion of the foregoing, 
the RO is to arrange for a VA social and 
industrial survey.  The veteran is to be 
interviewed by a social worker at a VA 
medical center to ascertain his daily 
activities, interactions and support 
group, and any occupational or other 
gainful activities he is engaged in or 
has recently been engaged in.  A field 
social worker should also make 
appropriate contacts and inquiries to 
verify the veteran's reported activities 
and contact groups.

4.  Thereafter, the RO should schedule 
the veteran for a neurological 
examination to ascertain the nature and 
extent of any lower extremity peripheral 
neuropathy.  The claims file must be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished.  The 
physician should conduct the examination 
in accordance with the latest AMIE 
worksheet for external popliteal nerve 
disorders.  In doing so, the physician 
must addresses whether peripheral 
neuropathy in either leg is manifested by 
complete paralysis in which the foot 
drops and there is a slight droop of the 
first phalanges of all toes.  Complete 
paralysis also means that the veteran 
cannot dorsiflex the foot or extend the 
proximal phalanges of the toes, abduction 
of the foot is lost and adduction of the 
foot is weakened, and anesthesia covers 
the entire dorsum of the foot and toes.  

The physician should record the veteran's 
employment history, to include any 
current employment.  The physician must 
offer an opinion as to the impact that 
the veteran's service-connected 
disabilities alone have on his ability to 
obtain and maintain substantially gainful 
employment.  The examiner must address 
whether if at any time since February 
2002 service-connected disabilities alone 
rendered the veteran unemployable without 
regard to his age or the impact of any 
nonservice-connected disorders.  If so, 
the specific time period or periods 
should be noted.  All findings and the 
complete rationale for all opinions 
expressed should be clearly set forth in 
a typed report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

6.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim and enter a rating 
decision.  If any additional evidence or 
information received triggers a need for 
further development, that development 
should be undertaken.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of the decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



